Citation Nr: 1745771	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1966, with service in Korea.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Seattle, Washington RO.  In January 2015, a videoconference Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In March 2015 and November 2016, the Board remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the newly expanded Veteran's claims file.  On review of the record, the Board finds that the matters on appeal must once again be remanded for evidentiary development.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran contends that the claimed disabilities should be service connected on a presumptive basis (as to due exposure to herbicide agents).  He asserts that he was exposed to various chemicals/compounds used as herbicides while he was stationed in Korea, including 2,4-D; 2,4,5-T; picloram, cacodylic acid, and TCDD, and that Agent Orange is an equal combination of 2,4-D and 2,4,5-T.  In previous remands, the Board instructed the AOJ to contact the appropriate service department agency (noting that the Joint Services Records and Research Center (JSRRC) might be a starting point) to request development to verify the Veteran's allegations of exposure during his service in Korea to Agent Orange (and chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6)) in his assignment as veterinarian to sentry and scout dogs.

Upon previous remand, the Board found that additional development was necessary before these matters could be addressed on the merits.  Pursuant to the Board's November 2016 remand, the AOJ sent another request to the JSRRC to corroborate the Veteran's allegation of being exposed to herbicides.  In a June 2017 response the JSRRC stated, "We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1965-1966 unit records submitted by the 106th Veterinary Detachment.  We researched the 1965-1966 United States Army Station List which documents the unit was located at Yongsan, South Korea.  However, due to a lack of unit records available to us we are unable to document [the Veteran] was exposed to Agent Orange during the June 25, 1965 - January 5, 1966 time period.  Two potential sources for information concerning [the Veteran's] possible exposure to chemicals are the United States Army Medical Research Institute of Chemical Defense, ATTN: MCMR-UV-RC, 3100 Ricketts point Road, Aberdeen Proving Ground, MD 21010-5400 and the United States Army Medical Department, Office of the Surgeon General, Attention: DASG-ZXA, Suite 672, 5109 Leesburg Pike, Falls Church, Virginia 22041."

The claims file contains a June 2017 memorandum regarding the Veteran's allegation that he was exposed to herbicide agents during his service in Korea.  The memorandum notes that his service personnel records show that he served in the Army from June 1964 to May 1966.  Based on the JSRRC response that it was unable to document the Veteran was exposed to Agent Orange during the June 25, 1965 - January 5, 1966 time period, the memorandum states that the Veteran's claimed exposure to herbicides is not conceded.  The matter was then readjudicated in an August 2017 supplemental statement of the case (SSOC).  
In a September 2017 statement, the Veteran stated that his assignment to the 106th Veterinary Group initiated in the 8th Army command headquarters, which was in Yongsan, but he never performed his veterinary duties in Yongsan.  He stated that he was transferred to the 43rd Surgical Hospital at Camp Mosier in Uijongbu which is under I Corps, and the basis for his duties was in I Corps command.

Upon review of the expanded record, the Board finds that the United States Army Medical Research Institute of Chemical Defense and the United States Army Medical Department, Office of the Surgeon General, have not been contacted, even following the JSRRC's suggestion that they be contacted to further address the Veteran's contentions.  Hence, the Board's remand instructions were not properly fulfilled.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matters on the merits, suggesting that development pursuant to the Board's November 2016 remand was complete and acceptable.  However, the Board gave very specific instructions regarding the evidentiary development of the plausibility of the Veteran's allegations.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matters must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to verify the Veteran's allegation of exposure during his service in Korea to Agent Orange (and chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6)), by contacting the United States Army Medical Research Institute of Chemical Defense and the United States Army Medical Department, Office of the Surgeon General, per the JSRRC's June 2017 response.  The information provided must respond to the following:

a)  Were the chemical compounds 2,4-D; 2,4,5-T; picloram, cacodylic acid, and TCDD used in Korea by the military while the Veteran was there, as alleged?

b)  If so, is it at least as likely as not (a 50% or better probability) that the Veteran was exposed to such chemicals/compounds in the manner alleged during his service?  The response should address the Veteran's allegations that, in his assignments to the 106th Veterinary Detachment and the 43rd Surgical Hospital at Camp Mosier in Uijongbu as veterinarian to sentry and scout dogs, he became acquainted with the effect these chemicals and compounds had on sentry dogs in that they lost their usefulness much earlier than expected.  If any veterinary studies were conducted by or on behalf of the military to address this alleged phenomenon, they should be cited.  If there have been no such studies, that should also be noted for the record.

2.  The AOJ should then review the record and make a factual determination for the record as to whether or not the Veteran is shown to have been exposed to the chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6) in the manner he alleges.  If it is determined that he was exposed to chemicals identified in 38 C.F.R. § 3.307(a)(6) in service but there is no scientific evidence that a combination of the chemicals amounts to Agent Orange, he should be so advised and afforded opportunity to present evidence that his diabetes and peripheral neuropathy are nonetheless related to exposure to the identified chemicals in service.  The AOJ should arrange for any further development suggested by the Veteran's response (e.g., an advisory medical opinion).  

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

